DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims submitted on 22 APRIL 2020.  The claim set considered is the claim set consisting of six (6) pages where the claims have status identifiers. 
Current pending claims are Claims 1-16. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 APRIL 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 29 APRIL 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1, character 112.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In line 3 of the instant claim, ‘by moving pressing rod’ should be ‘by moving the  pressing rod’.  Appropriate correction is required.
In line 6 of the instant claim, the instance of ‘and releasing unit’ should be ‘and a  releasing unit’. 
Claim 11 is objected to because of the following informalities:  
In line 5 of the instant claim, the instance of ‘to selectively blocks the’ appears to be awkward wording. The Examiner interprets this language to be ‘to selectively block the’.  
In line 8 of the instant claim, the instance of ‘protrudes towards inside the’ appears to be awkward wording.  The Examiner interprets this language to be ‘protrudes towards the inside of the’ . Appropriate correction is required.
In line 15 of the instant claim, the instance of ‘and releasing unit’ should be ‘and a  releasing unit’. 
In line 16 of the instant claim, the instance of ‘from fixed condition’ should be ‘from a fixed condition’. 
Claim 16 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the diameter of the locking member".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the internal diameter of the body".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the internal diameter of the elastic latch".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the side of the pressing rod".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the lower end".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the magnetic force".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the diameter" in line 2, two instances.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "the locking member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the diameter of the lower end of the housing".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation "the internal diameter".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation "the diameter of the locking member".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the valves" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  There is only a single valve positively claimed in line 3 of the instant claim.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 12 recites the limitation "the magnetic force".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the diameter" in line 3, two instances.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "the locking member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the diameter of the lower end of the housing".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation "the internal diameter".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation "the diameter of the locking member".  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO, EP 3 020 682 A1.
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 1
Additional Disclosures Included are: Claim 2: wherein the microfluidic device of claim 1, wherein: the fixing unit comprises an elastic latch installed at the side of the body, wherein a front end of the elastic latch elastically protrudes towards inside the body to latch a front end of the pressing rod for fixing the pressing rod, Figure 3, latch is considered to be inward protruding hook at bottom of housing 131.; Claim 3: wherein the microfluidic device of claim 2, wherein: the front end of the pressing rod has a locking member which is configured to be locked by the elastic latch, and the diameter of the locking member is smaller than the internal diameter of the body and larger than the internal diameter of the elastic latch, Figure 5.; Claim 4: wherein the microfluidic device of claim 3, wherein: the pressing rod further comprises a stepped holder which is formed on the side of the pressing rod and configured to be locked by elastic latch to prevent the escape of the pressing rod, Figure 5.; Claim 5: wherein the microfluidic device of claim 2, wherein: wherein the blocking plate is made of material having elasticity, and being pressed and transformed by the pressing rod to open and close the flow channel, [0054].; Claim 6: wherein the microfluidic device of claim 2, further comprises a protrusion that protrudes from the lower end of the body and presses the blocking plate against the platform for tightly attaching, Figure 3.; Claim 7: wherein the microfluidic device of claim 2, further comprises a valve operation unit that open and close the flow channel by moving pressing rod, wherein the valve operation unit comprises a pressing unit that is configured to apply external force to the pressing rod of the valve so that the pressing rod is locked by the elastic latch and fixed, and releasing unit configured to release the pressing rod from fixed condition, Claims 25 and  26, [0102-0105].; Claim 15: wherein the microfluidic device of claim 5, further comprises a valve operation unit that open and close the flow channel by moving pressing rod, wherein the valve operation unit comprises a pressing unit that is configured to apply external force to the pressing rod of the valve so that the pressing rod Claim 16: wherein the microfluidic device of claim 5, further comprises a valve operation unit that open and close the flow channel by moving pressing rod, wherein the valve operation unit comprises a pressing unit that is configured to apply external force to the pressing rod of the valve so that the pressing rod is locked by the elastic latch and fixed, and releasing unit configured to release the pressing rod from fixed condition, Claim 25 and 26, [0102-0105].
Applicant’s invention is drawn towards a device, a control equipment for microfluidic device. 
Regarding Claim 11, the reference CHO discloses a control equipment for microfluidic device, , [0029], Claim 25, comprising: a platform having at least one chamber, [0037], Figure 1, platform 110 with chamber 114, 116; at least one flow channel connected to the chambers and transfer fluid, [0037], Figure 1, flow channels 118; and a valve which opens or closes the flow channel, [0037], Figure 1, valve 120, wherein the valve comprises a body installed in the platform, Figure 1, a blocking plate installed in the body and positioned to face the flow channel to selectively blocks the flow channel, [0040, 0053], Figure 3, blocking member 122 to block flow channel 118, a pressing rod installed to be movable at the inside of the body to press the blocking plate, Figure 3, [0063], pressing member 124, and an elastic latch installed at the side of the body, wherein a front end of the elastic latch elastically protrudes towards inside the body to latch a front end of the pressing rod for fixing the pressing rod, Figure 3, latch is considered to be inward protruding hook at bottom of housing 131, wherein the control equipment further comprises a valve operation unit for opening and closing the valves equipped with the microfluidic device, Claims 25 and  26, [0102-0105], and a moving unit for moving the valve operation unit, Figure 3, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over CHO, EP 3 020 682 A1, and further in view of CHO, HWANG, KR-10-1347373 B1, herein referred ‘HWANG’.
Regarding Claims 8 and 12, the reference CHO discloses the claimed invention, but is silent in regards to wherein the pressing unit comprises a housing located above the body and has an open bottom; an electromagnet installed within the housing; an electric current supplier that applies current to the electromagnet; and a magnetic material that is installed to be movable in the housing and push the pressing rod as it moves due to the magnetic force from the electromagnet to moves the pressing rod.
The HWANG reference discloses a microfluidic device, Figure 1, device 100, [0029], comprising: a platform having at least one chamber, Figure 2, platform 130 with chambers 112, 114, [0030]; at least one flow channel connected to the chambers and transfer fluid, Figure 2, flow path 116, [0029]; and a valve which opens or closes the flow channel, Figure 2, valve 140, [0029], wherein the valve comprises a body installed in the platform, Figure 3, a blocking plate installed in the body and positioned to face the flow channel to selectively blocks the flow channel, Figure 3, protrusion 134, [0040], a pressing rod installed to be movable at the inside of the body to press the blocking plate, Figure 3, pressing member 141, [0037, 0038], and a fixing unit installed at the body and fix the pressing rod at a blocking plate pressing position, Figure 3 and 4, wherein the device further comprises a valve operation unit that open and close the flow channel by moving 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of CHO to include an electromagnet an electric current supplier that applies current to the electromagnet to move the pressing unit without have the operator physically open or close the flow channel.  
Additional Disclosures Included are: Claims 9 and 12: wherein the microfluidic device of claim 8, wherein: the diameter of lower end of the magnetic material is smaller than the diameter of the locking member of the pressing rod, Figure 10, magnet 241c.; and Claims 10 and 13: wherein the releasing unit comprises a driving unit which is connected to the housing and moves the housing toward inside of the body, wherein the diameter of lower end of the housing, which heads for the body, is equal or smaller than the internal diameter of the body and equal or larger than the diameter of the locking member of the pressing rod, thus the housing enlarges the elastic latch outward as the housing moves into the inside of the body, Figure 10, [0061-0064].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797